COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Preston Marshall v. Ribosome, LP.

Appellate case number:    01-18-00108-CV

Trial court case number: 2015-30009

Trial court:              269th Judicial District Court of Harris County



      Appellant Preston Marshall’s motion for panel rehearing is denied. All other pending
motions are dismissed as moot.




Justice’s signature: ___/s/ Gordon Goodman______
                     Justice Goodman, acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Countiss.


Date: October 3, 2019




*Justice Bland was a member of the original panel, but her term of office expired in the interim.
The two remaining justices ruled on the motion. See Tex. R. App. P. 49.3.